             Case 2:19-cv-05437-CJC-MRW Document 17 Filed 10/15/19 Page 1 of 1 Page ID #:128




                1

                2

                3

                4

                5

                6

                7

                8                                                  UNITED STATES DISTRICT COURT
                9                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
              10
                        HAMID MOTTAGHINEJAD,                                       CASE NO. 2:19-cv-05437 CJC (MRWx)
              11
                                                 Plaintiff,                        (Assigned to District Judge Cormac J.
              12                                                                   Carney and Magistrate Judge Michael R.
                        v.                                                         Wilner)
              13
                        SPROUTS FARMERS MARKET, INC.; ORDER RE CONFIDENTIALITY
              14        SF MARKETS, LLC; AND DOES 1-50 AGREEMENT AND STIPULATION
                        INCLUSIVE,
              15                 Defendants.
                                                       Complaint Filed: April 24, 2019
              16                                       Trial Date: None
              17

              18

              19
                                                                               ORDER
              20

              21
                                           GOOD CAUSE APPEARING, the Court hereby approves this Agreement
              22
                        and Stipulation.
              23

              24                           IT IS SO ORDERED.
              25
                        Dated: 10/15/2019                                     _____________________________________
              26                                                              THE HONORABLE MICHAEL R. WILNER

              27

              28
                                                                                   1
                                                           ORDER RE CONFIDENTIALITY AGREEMENT AND STIPULATION
Mottaghinejad/Order re Confidentiality Agreement and Stipulation
